Title: Committee of the Boston Sons of Liberty to John Wilkes, 6 June 1768
From: Adams, John,Kent, Benjamin,Young, Thomas,Church, Benjamin,Warren, Joseph,Boston Sons of Liberty
To: Wilkes, John


     
      Illustrious Patriot
      Boston 6th June 1768
     
     The friends of Liberty, Wilkes, Peace and good order to the number of Forty five, assembled at the Whig Tavern Boston New England, take this first opportunity to congratulate your Country, the British Colonies and yourself, on your happy return to the land alone worthy such an Inhabitant: worthy! as they have lately manifested an incontestible proof of virtue, in the honorable and most important trust reposed in you by the County of Middlesex.
     
     May you convince Great Britain and Ireland in Europe, the British Colonies, Islands and Plantations in America, that you are one of those incorruptibly honest men reserved by heaven to bless, and perhaps save a tottering Empire. That Majesty can never be secure but in the Arms of a brave, a virtuous, and united people. That nothing but a common interest, and absolute confidence in an impartial and general protection, can combine so many Millions of Men, born to make laws for themselves; conscious and invincibly tenacious of their Rights.
     That the British Constitution still exists is our Glory; feeble and infirm as it is, we cannot, we will not despair of it. To a Wilkes much is already due for his strenuous efforts to preserve it. Those generous and inflexible principles which have rendered you so greatly eminent, support our claim to your esteem and assistance. To vindicate Americans is—not to desert yourself.
     Permit us therefore much respected Sir, to express our confidence in your approved abilities and steady Patriotism. Your Country, the British Empire, and unborn millions plead an exertion, at this alarming Crisis. Your perseverance in the good old cause may still prevent the great System from dashing to pieces. ’Tis from your endeavors we hope for a Royal “Pascite, ut ante, boves”; and from our attachment to “peace and good order” we wait for a constitutional redress: being determined that the King of Great Britain shall have Subjects but not Slaves in these remote parts of his Dominions.
     We humbly present you the Farmer. His sentiments are ours.
     If we dare lisp a wish to be indulged with a line from you a direction to John Marston Esq. at the Whig Tavern Boston would assuredly reach the hands of Worthy Sir
     
      Your most faithfull and obedt. humble Servants,
      Benjamin Kent
      Tho Young
      Benjamin Church junr.
      John Adams
      Joseph Warren
      Committee of the Sons of Liberty John Adams in the Town of Boston
     
    